Case 1:19-cv-03867-PKC-ST Document 34-1 Filed 09/20/20 Page 1 of 5 PageID #: 158
Case 1:19-cv-03867-PKC-ST Document 34-1 Filed 09/20/20 Page 2 of 5 PageID #: 159
Case 1:19-cv-03867-PKC-ST Document 34-1 Filed 09/20/20 Page 3 of 5 PageID #: 160
Case 1:19-cv-03867-PKC-ST Document 34-1 Filed 09/20/20 Page 4 of 5 PageID #: 161
Case 1:19-cv-03867-PKC-ST Document 34-1 Filed 09/20/20 Page 5 of 5 PageID #: 162




  Dated:New York,New York                                           Dated:New York,New York
        September 16,2020                                                      September 17,2020

  Elefterakis, Elefterakis & Panek                                  The Port Authority of New York and New Jersey
  Attorneys for Plaintiff                                            Law Department
  80 Pine Street,38th Floor                                         Kathleen Gill Miller, Christopher Valletta
  New York,New York 10005                                           Attorney for Defendants, The Port Authority of
  (212) 323-6880                                                    New York and New Jersey, Police Officer
                                                                    Alexander Samuel, Police Officer Jeremy Kahn,
                                                                    and Sergeant Joseph Opromalla
                                                                    4 World Trade Center/150 Greenwich St.
                                                                    24 FL,New York,New York 10007
                                                                    (212) 435-3434; (212) 435-3493



            •         •    Digitally signed by Gabriel P.
       Gabriel P. Harv1s   Harvis
 By:                       Date: 2020.09.16 22:51 :33 -04'00'
                                                                By:-�-�---(}-�-�----­
       Gabriel P. Harvis,Esq.                                      Kathleen Gill :Mifler,Esq.



 SO ORDERED

 Dated:Brooklyn,New York


         _________,2020



 HON. STEVEN L. TISCIONE
 United States Magistrate Judge




                                                                5
